Appeal from an order of the Supreme Court, Erie County (John A. Michalek, J.), entered March 9, 2012. The order, insofar as appealed from, denied in part the motion of plaintiffs for a preliminary injunction.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on January 23, 2013, and filed in the Erie County Clerk’s Office on January 29, 2013,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present—Scudder, EJ., Centra, Carni, Sconiers and Martoche, JJ.